In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00015-CV




        IN THE INTEREST OF L.E.S., A CHILD




         On Appeal from the 76th District Court
                 Titus County, Texas
               Trial Court No. 37,180




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                  ORDER

         The trial court terminated the parental rights of Appellant Father to his minor child, L.E.S.

Father, through his appointed attorney,1 filed a notice of accelerated appeal on February 27, 2015.

The clerk’s record was filed with this Court on February 27, 2015. The reporter’s record was filed

March 31, 2015, making Father’s brief due April 20, 2015. See TEX. R. APP. P. 38.6(a). Having

received neither Father’s brief nor a motion to extend the deadline for filing that brief, our clerk’s

office contacted appointed counsel via email and voicemail, advising that Father’s brief was late

and that a motion for extension of time in which to file such brief had not been filed. Counsel did

not respond to these messages, did not file a brief, and did not file a motion for extension of time

in which to file the brief.

         Consequently, this Court issued an order on April 28, 2015, setting the final deadline for

filing appellant’s brief as May 11, 2015. Counsel was informed that, if Father’s brief was not filed

by the deadline provided, this appeal was subject to dismissal for want of prosecution. To date,

we have received neither Father’s brief nor an extension of time in which to file the brief.

         “The termination of parental rights involves fundamental constitutional rights, and our

constitution and statutes provide for one level of appeal as a matter of right in termination cases.”

In re T.V., 8 S.W.3d 448, 449 (Tex. App.—Waco 1999, order) (per curiam). Section 107.013(a)

of the Texas Family Code provides that, in a parental-rights termination case, the trial court must

appoint an attorney ad litem to represent the interests of each indigent parent who responds in



1
 The appointment of counsel to represent the interests of an indigent parent contesting the termination of his parental
rights in a suit filed by a governmental entity is mandatory. See TEX. FAM. CODE ANN. § 107.013 (West 2014).
                                                          2
opposition to the termination. See TEX. FAM. CODE ANN. § 107.013(a)(1). This protection extends

to and includes representation on appeal. T.V., 8 S.W.3d at 450; see also In re E.L.Y., 69 S.W.3d
838, 841 (Tex. App.—Waco 2002, order) (per curiam); In re K.S.M., 61 S.W.3d 632, 633 (Tex.

App.—Tyler 2001, no pet.) (“Like indigent criminal appellants, indigent appellants challenging an

order terminating their parental rights enjoy a right to counsel on appeal.”); In re A.R., No. 06-00-

00156-CV, 2001 WL 1143208, at *3 (Tex. App.—Texarkana Sept. 28, 2001, no pet.) (mem. op.,

not designated for publication).

       Therefore, due to the nature of a termination hearing and the right of an indigent parent to

have appointed counsel on appeal, we abate this case to the trial court for a hearing to determine

why counsel has not filed a brief, whether the brief can be promptly filed with the Court, whether

Father desires to prosecute this appeal, and whether Father remains indigent. See TEX. FAM. CODE

ANN. § 107.013; cf. TEX. R. APP. P. 38.8(b)(2). The trial court may also address other matters as

it deems appropriate, including appointing different counsel for Father, if necessary. See TEX.

FAM. CODE ANN. § 107.013. If Father wishes to waive his right to counsel, a knowing and

intelligent waiver of such right must appear on the record. If Father has not abandoned his appeal,

the trial court shall inform counsel for Father that the brief is due within twenty-one days after the

hearing conducted by the trial court.

        The hearing is to be conducted within ten days of the date of this order. The trial court’s

findings and recommendations on the issues set forth above shall be entered into the record of the

case and presented to this Court in the form of a supplemental clerk’s record within five days of



                                                  3
the date of the hearing. The reporter’s record of the hearing shall also be filed with this Court in

the form of a supplemental reporter’s record within five days of the date of the hearing.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.

                                                  BY THE COURT

Date: May 13, 2015




                                                  4